                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

James Buchl and Doren Chatinover,                )
                                                 )
               Plaintiffs,                       )    ORDER
                                                 )
       vs.                                       )
                                                 )
Gascoyne Materials Handling & Recycling,         )
L.L.C                                            )    Case No. 1:17-cv-048
                                                 )
               Defendant and Counterclaim        )
               Plaintiff,                        )


       On February 19, 2020, the court held a status conference with the parties to discuss, among

other things, plaintiffs' pending Motion to Rule Amend Rule 16 Order and Motion for Change in

Designation of Documents and/or Appointment a Special Master. Pursuant to the parties' discussion

at the close of the status conference and because of another order being entered contemporaneously

herewith, the pretrial deadlines shall be amended as follows:

       1.      The parties shall provide the name of expert witnesses and complete reports under

               Rule 26(a)(2) as follows:

               a.      Initial experts: The identity and reports of any expert who may testify at trial

                       regarding issues on which the party has the burden of persuasion must be

                       disclosed on or before July 1, 2020.

               b.      Rebuttal experts: The identity and reports of any experts who may testify in

                       rebuttal to any initial expert must be disclosed on or before August 15, 2020.

       (2)     The parties shall have until October 15, 2020, to complete discovery depositions of

               expert witnesses.


                                                  1
       (3)     The parties shall have until July 1, 2020, to file other dispositive motions (summary

               judgment as to all or part of the case).

The final pretrial conference set for September 14, 2020, and the jury set for September 28, 2020,

are cancelled. They shall be rescheduled at a later date and time.

       IT IS SO ORDERED.

       Dated this 20th day of February, 2020.

                                                 /s/ Charles S. Miller, Jr.
                                                 Charles S. Miller, Jr., Magistrate Judge
                                                 United States District Court




                                                 2
